Citation Nr: 0910117	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected skin disability, prior to June 9, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1986 to 
December 1996.   

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 rating decision in which the RO, inter 
alia, denied the Veteran's claim for a compensable rating for 
a skin disability.  In January 2004, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2004, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2004.

In June 2007, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) for further 
action, to include additional development of the evidence.  
After completing the requested development, the RO/AMC 
awarded a 30 percent rating, but no higher, effective June 9, 
2008, and denied a compensable rating prior to that date for 
the Veteran's skin disability (as reflected in a November 
2008 rating decision and a November 2008 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

In a December 2008 signed statement, the Veteran indicated 
that he was satisfied with the 30 percent rating assigned but 
wanted the 30 percent rating effective earlier than June 9, 
2008.  Accordingly, the Board has characterized the appeal as 
encompassing the matter set forth on the title page.

For the reasons expressed below, the matter is, again, being 
remanded to the RO via the AMC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.  

The record reflects that there are outstanding VA medical 
records which may be pertinent to the claim remaining on 
appeal.  In this regard, in a June 2008 letter, the Veteran 
reported that he received treatment for his skin disability 
at the VA Medical Center (VAMC) in Syracuse, New York, in 
April 2008.  While the claims file currently includes 
outpatient treatment records from other VA facilities dated 
from 1997 to 2000 (printed in 2007), the Veteran's statements 
now indicate that more recent records of VA treatment for a 
skin disability are available at the VAMC in Syracuse.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for a skin disability, from the VAMC in 
Syracuse, New York, since January 2008, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the decision of Vazquez-Flores v. Peake, 22 
Vet App 37 (2008).  

In Vazquez-Flores, the Court held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Adjudication of the claim should include RO consideration  of 
the Veteran's disability is appropriate.  In this regard, the 
Board notes that the record reflects has been referred to as 
psoriasis as well as seborrhea/seborrheic dermatitis and 
eczema.  A VA examiner was asked to provide a definitive 
diagnosis for the skin condition.  In June 2008, a VA 
examiner stated that the Veteran's skin disability is not 
psoriasis, but is seborrheic dermatitis.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Syracuse 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's service-connected skin 
disability, dated from January 2008 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO's letter should explain how to 
establish entitlement to an increased 
rating for a skin disability.  The RO 
should ensure that its letter meets the 
requirements of Vazquez-Flores (cited to 
above).  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO should also 
address the appropriate characterization 
of the disability under consideration when 
adjudicating the claim. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


